Citation Nr: 1135025	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  05-11 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal (GI) disorder, to include gastroesophageal reflux disease (GERD), acid reflux, and hiatal hernia, on a direct basis or as secondary to service-connected post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a chronic sinus disorder.  

3.  Entitlement to service connection for a chronic bilateral knee disorder.  

4.  Entitlement to service connection for tremors of the hands, secondary to Agent Orange or service-connected malaria.  

5.  Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law

ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970.  

Issue #1 as listed on the title page of this decision is before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

Issues #2 through #5 as listed on the title page of this decision were denied by the Board in a March 2009 decision.  The Veteran appealed the case to the U.S. Court of Appeals for Veteran's Claims (Court).  A memorandum decision was received in November 2011, setting aside the Board's decision as to these claims, and remanding them to the Board for readjudication consistent with the memorandum decision.

The issues have been merged on appeal and will be addressed in one decision.  It is noted that service connection was denied for irritable bowel syndrome in the March 2009 decision.  That was upheld by the Court in the subsequent decision.

The following issues are being remanded for additional evidentiary development: entitlement to service connection for a chronic sinus disorder; entitlement to service connection for a chronic bilateral knee disorder; entitlement to service connection for tremors of the hands, secondary to Agent Orange or service-connected malaria; and, entitlement to service connection for a low back disorder.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO for additional evidentiary development.  



FINDING OF FACT

The Veteran's diagnosed GI disabilities, to include GERD and hiatal hernia, were not manifest within service, are unrelated to service, and were not caused or aggravated by his service-connected PTSD.  


CONCLUSION OF LAW

The Veteran's GI disabilities were not incurred in or aggravated by active service and were not caused or aggravated by service-connected PTSD.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, a February 2008 letter to the Veteran from the RO specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) informing the Veteran about the information and evidence he was expected to provide; and (4) requesting the Veteran to provide any information or evidence in his possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, medical treatise evidence, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the February 2008 letter mentioned above.  

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310 (2010).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Background and Analysis

It is the Veteran's primary contention that his GI conditions are secondary to his service-connected PTSD, or that his PTSD aggravated his GI disorders.  In the alternative, it is argued that his GI disorders are of service origin.  

The STRs are negative for report of, treatment for, or diagnosis of a GI condition, to include GERD, acid reflux, or a hiatal hernia.  Post service records, however, do show treatment for GI complaints from approximately 2004 forward.  A hiatal hernia was noted at a private facility in 2005.  This hernia was recently corroborated upon VA examination in 2008.  GERD was also noted.  More recently, VA records show that in March 2009, the Veteran was seen for a GI bleed and right upper quadrant pain.  Significant findings were not reported.  

It is noted that VA examination was conducted in August 2008 to address the etiology of the Veteran's GI complaints.  The examiner noted that she reviewed the claims file.  She indicated that the Veteran gave a history of GI problems secondary to his PTSD, but he was unable to give her reasons for this.  After review of the record, examination of the Veteran (with diagnoses of GERD and hiatal hernia), and review of current medical literature, she noted that there was no data in the literature which indicated that there was any relationship between GERD, acid reflux, or hiatal hernia, to PTSD.  Therefore, she opined that these GI conditions were not caused by his psychiatric disorder.  

After request for additional clarification, the examiner noted in December 2008 that as the Veteran was not on any medications for his PTSD which would aggravate his GI symptoms, it was less likely than not that his GI conditions, to include GERD, acid reflux, and hiatal hernia, were aggravated by his PTSD.  

In support of his claim, the Veteran submitted copies of excerpts from medical treatises regarding PTSD and symptoms that often occurred therewith.  These symptoms were noted to include GI distress.  

The Board finds that the preponderance of the evidence is against the claim for service connection.  The Appellant is competent to report his PTSD and GI symptoms.  However, his statements that his PTSD led to his GI disorders are largely a matter of conjecture.  There is no observable process by which the Veteran could report PTSD causing GERD, his hiatal hernia, or complaints of acid reflux.  He is not shown to have any expertise to establish this relationship.  On the other hand, the objective VA examiner's reports from August and December 2008 indicate that the current state of medical knowledge is that PTSD does not lead to GERD or a hiatal hernia.  The Board places more weight on the medical opinion.  The examiner also opined that the Veteran's PTSD did not aggravate his GERD or hiatal hernia.  This was based on the fact that he was not on any psychiatric medication that might cause GI distress.  The Board acknowledges that the medical treatise evidence reflects that GI distress is often associated with PTSD.  However, the medical literature, as noted by the 2008 VA examiner, does not show that PTSD causes GI conditions.  And, in this case, the examiner noted that there was no aggravation of GI conditions due to his PTSD.  The Board concludes that service connection on a secondary basis is not warranted on causation or aggravation bases.  38 C.F.R. § 3.310 (2010).  

The Board also finds that the Veteran's GI disorders (GERD, hiatal hernia, and any acid reflux) are unrelated to service.  There is no evidence to establish that these conditions were manifest in service or until many years thereafter.  The Board concludes that service connection on a direct basis is not warranted.  See Hickson, supra.

As such, the Board finds that the preponderance of the evidence is against the Appellant's gastrointestinal disability claim. Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to service connection for a GI disorder, to include GERD, acid reflux, and hiatal hernia, on a direct basis or as secondary to service-connected PTSD, is denied.  


REMAND

The Veteran claims that he has a sinus disorder, a bilateral knee disorder, hand tremors, and a low back disorder, that are of service origin.  It is the Board's conclusion that additional evidentiary development is necessary prior to adjudication of these claims.  

Review of the claims file reflects that the Veteran was seen in 2002 at a private facility for respiratory problems, to include sinusitis and bronchitis.  A private physician reported in a July 2004 statement that he had treated the Veteran for a various problems since 1999, to include a low back disorder.  This physician also noted that the Veteran had had hand tremors since he had first treatment him.  Moreover, the Veteran had arthritic knees due to injuries which, the Veteran said, resulted from jumping from helicopters during service.  

The Board concludes that the VA examination reports of record are inadequate to properly address each of these service connection claims and will request appropriate evaluations to address the etiologies of these disabilities.   

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his sinusitis, hand tremors, knees, and low back, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the RO should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  If pertinent records are received, the RO should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) are met as to this issue.  

2.  After all records/responses received are associated with the claims file, or, the time period for the Veteran's response expires, arrange for the Veteran to undergo a VA examination in support of his claim for service connection for sinusitis.  Forward the claims file to the examiner for review of all pertinent documents therein and ask the examiner to confirm in his written report that he conducted such a review.  Following a thorough evaluation, during which all indicated tests are performed, the examiner should:

a) opine whether the Veteran has sinusitis, and, if so, is at least as likely as not (50 percent probability or more) related to his active service; and

b) the physician should set forth all examination findings, together with the complete rationale for the conclusions reached.

3.  Then, the RO should arrange for the Veteran to undergo appropriate VA examination, by an appropriate examiner, at a VA medical facility for his claimed knee and back disabilities.  The entire claims file must be made available to the physician designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report) and all clinical findings should be reported in detail.

The examiner should list all current disabilities of the spine and knees.  With respect to each diagnosed disability, the physician should offer an opinion, consistent with sound medical principles, and based on consideration of the Veteran's documented medical history and assertions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any such disability is the result of injury or disease incurred or aggravated in service.  

The physician should set forth all examination findings, together with the complete rationale for the conclusions reached.

4.  Arrange for the Veteran to undergo an appropriate VA examination in support of his claim for service connection for hand tremors.  Forward the claims file to the examiner for review of all pertinent documents therein and ask the examiner to confirm in his written report that he conducted such a review.  Following a thorough evaluation, during which all indicated tests are performed, the examiner should:

a) opine whether the Veteran has a chronic disorder manifested by hand tremors, and, if so, whether such is at least as likely as not (50 percent probability or more) related to the Veteran's service, or service-connected PTSD; or made worse by the PTSD.

b) the physician should set forth all examination findings, together with the complete rationale for the conclusions reached.

5.  The RO should ensure that the examination reports comply with this remand and the questions presented in the RO's examination request.  If any report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.

6.  After undertaking any other development deemed appropriate, readjudicate the remaining issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


